Name: Commission Regulation (EEC) No 3250/85 of 20 November 1985 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 11 . 85 Official Journal of the European Communities No L 309/ 13 COMMISSION REGULATION (EEC) No 3250/85 of 20 November 1985 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal Whereas the applications received in November 1985 cover quantities less than the quota available ; whereas, therefore, these applications can be met in full , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 106/85 of 14 January 1985 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 142/85 of 18 January 1985 laying down detailed rules for the appli ­ cation of import arrangements provided for by Regula ­ tions (EEC) No 106/85 and (EEC) No 3688/84 in the beef and veal sector (2), as amended by Regulation (EEC) No 3249/85 (3), provides in Article 7, that applications for and the issue of import licences for the meat referred to in Article 1 ( 1 ) (d) thereof are to be effected in accordance with the provisions of Articles 12 and 15 of Regulation (EEC) No 2377/80 on special detailed rules for the appli ­ cation of the system of import and export licences in the beef and veal sector (4), as last amended by Regulation (EEC) No 552/85 0 ; Whereas Article 1 ( 1 ) (d) of Regulation (EEC) No 142/85 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms in 1985 at 4 000 tonnes ; Article 1 t All applications for import licences in respect of November 1985 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 1 ( 1 ) (d) of Regula ­ tion (EEC) No 142/85 are hereby met in full . Article 2 Applications for licences in respect of the meat referred to in Article 1 may be entered in accordance with Articles 12 and 15 of Regulation (EEC) No 2377/80 during the first 10 days of December 1985, the total quantity available being 3 249 tonnes . Article 3 This Regulation shall enter into force on 21 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 14, 17 . 1 . 1985, p. 3 . (2) OJ No L 16 , 19 . 1 . 19.85 , p. 14. (3) See page 12 of this Official Journal . (4) OJ No L 241 , 13 . 9 . 1980, p . 5 . ¥) OJ No L 63 , 2 . 3 . 1985, p . 13 .